Citation Nr: 1532262	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Dupuytren's disease.

2.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected left ankle condition and bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1999 to March 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding Dupuytren's disease, the record shows that this was diagnosed in service.  Notably, the presence of a nodule on the hands and feet appears to have had some significance in rendering the diagnosis.  When examined in connection with his VA claim, the examiner concluded the Veteran did not have Dupuytren's disease, (resulting in the denial of the claim), but the examiner did not appear to have focused in any way on any nodule.  The Veteran contends the nodule is present, and when he perfected his appeal, he submitted photographs appearing to depict them.  Clarification as to the presence or absence of the claimed disability, by way of another examination, should be attempted.  

With respect to the knee, service treatment records show that the Veteran complained of left knee pain in August and September 2006.  He was diagnosed with a knee sprain in August 2006.  

The Veteran filed a claim for pre-separation disability benefits that was received in October 2009.  He was provided a VA examination in November 2009.  The November 2009 VA examiner determined there was no diagnosis of a left knee condition based on normal exam findings.  

February and July 2012 private treatment records showed complaints of left knee pain and dysfunction and a diagnosis of patellar tendonitis at the insertion of the tendon to the patella area.

As there is evidence of left knee pain in service and current diagnosis, the Veteran should be afforded an additional VA examination to ascertain whether any current left knee condition had its onset in service.  Further, because the June 2015 Appellant's Brief indicated that the Veteran's left knee condition is related to his service-connected left ankle condition and bilateral pes planus, an opinion regarding secondary service connection should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if there are any additional records of treatment he wishes VA to consider in connection with the claim, which records should be sought after securing any necessary release.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left knee and Dupuytren's disease symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed left knee condition, and whether the Veteran has Dupuytren's disease or other such disability.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to the following:

a. Whether it is at least as likely as not that any current left knee condition is related to or had its onset during service.  In rendering this opinion, the examiner should consider the service treatment records showing complaints of left knee pain and a diagnosis of left knee sprain in service.

b. Whether it is at least as likely as not that any current left knee condition was caused or aggravated (increased in severity) by the Veteran's service-connected left ankle condition.

c. Whether it is at least as likely as not that any current left knee condition was caused or aggravated (increased in severity) by the Veteran's service-connected bilateral pes planus.

d. Whether it is at least as likely as not the Veteran has Dupuytren's disease, or other disability manifested by nodules in the hands and feet, which was exhibited during service.   

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

4.  The RO shall then take such additional development action as it deems proper and re-adjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




